FILED

UNITED STATES DISTRICT CoURT MAY 1 0 2013
FoR THE 1)1sTR1CT oF CoLUMPJA mark U_S_ District and

Bankruptcy Courts

GERALD HENNEGHAN, et al., )
)

Plaintiffs, )

)

v ) Civil Action No. l 3 / b 

)

DISTRICT OF COLUMBIA, )
)

Defendant. )

MEMORANDUM OPINION

This matter comes before the Court on review of the plaintiffs’ application to proceed in
forma pauperis and pro se civil complaint. The Court will grant the application, and dismiss the

complaint.

Plaintiffs claim that the District of Columbia has discriminated against them on the bases
of race sex, family status, and religion, and in retaliation for their complaints, by denying
emergency financial assistance from November 2011 through September 2012 for the purpose of
restoring electricity and water service at their residence. See generally Compl. 1111 3-5.

According to plaintiffs, the District of Columbia "receive[s] federal and local funding for such
emergencies," z`a'. 11 3, yet refused to provide assistance on plaintiffs’ request. Plaintiffs allege
that they "were adversely affected by the misappropriations and mismanagement of the budget of
the government of the District of Columbia," ia'. 11 5, and for the "conscious pain and suffering,
great mental distress[,] humiliation, and . . . economic loss" they suffered, ia'. 11 8, they demand

damages of $5 million. Ia'. 11 9.

ltd

A plaintiff is expected to "present in one suit all the claims for relief that he may have
arising out of the same transaction or occurrence," U.S. Indus., Inc. v. Blake Consl. Co., Inc., 765
F.2d 195, 205 (D.C. Cir. 1985) (citation omitted), and under the doctrine of res judicata, a prior
judgment on the merits of a plaintiff’ s claim bars the relitigation of the claim and any other
claims that could have been submitted to the Court, Allen v. McCurry, 449 U.S. 90, 94 (1980)
(res judicata bars not only those issues that were previously litigated, but also those that could
have been but were not raised); I.A.M. Nat ’l Pensz`on Fund v. Ina'us. Gear Mfg. C0. , 723 F.2d
944, 949 (D.C. Cir. l983) (noting that res judicata "forecloses all that which might have been
litigated previously"). Plaintiffs have filed a prior lawsuit arising from the District’s alleged
refusal to provide financial assistance. See Henneghan v. District ofColumbz`a, __ F. Supp. 2d

_, 2013 WL 76252 (D.D.C. Jan. 6, 2013).

This lawsuit is barred by res judicata, and the complaint therefore will be dismissed. An

Order is issued separately.

 

DATE: § \ b \ \S United States District Judge